Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 In the Non-Final Office Action of 05-April-2022, the Examiner objected to the drawings included with the original application. In response, Applicant has provided a new set of drawings on 05-July-2022. These drawings are acceptable and the objections are withdrawn.

Terminal Disclaimer
 In the Non-Final Office Action of 05-April-2022, Examiner rejected claims 1 – 20 under the doctrine of nonstatutory double patenting. In response, Applicant has filed Terminal Disclaimers for U.S. Patent No. 10,901,862, which removes the double patenting conflict; as a result, all double patenting rejections are withdrawn.

Response to Amendment
 In response to the Non-Final Office Action of 05-April-2022, Applicant has filed a set of amendments to the claims on 05-July-2022. In these amendments, Applicant has modified independent claims 1, 13 and 20. Details of these amendments follow.
Independent claim 1 has been modified to add the following limitation at the end of the claim “based on the one of the copies matching at least one other copy of the copies of data”.
	Independent claim 13 has been modified to change the phrase “one of the copies as output data” to now read as “one of the copies as output data, wherein the one of the copies is selected based on the one of the copies matching at least one other copy of the copies of data”.
	Independent claim 20 has been modified in the same manner as independent claim 13.

Response to Arguments
 In response to the Non-Final Office Action of 05-April-2022, Applicant has filed a set of arguments on 05-July-2022. In these arguments, Applicant argues first that the objections to the drawings should be withdrawn due to the amended drawings filed on 05-July-2022. Examiner agrees with this conclusion, as noted above.
In their second argument, Applicant argues that the double-patenting rejections in the Non-Final Office Action should be withdrawn due to the filing of the Terminal Disclaimer described above; Examiner fully agrees with this conclusion.
In their third argument, Applicant argues that the 35 U.S.C. 103 rejections of claims 1 – 20 should be withdrawn and the claims should be allowed as a result of the amendments to base claims 1, 13 and 20 (described above) not being taught by the prior art of record cited in the Non-Final Office Action (U.S. Patent 9110832 (Feeley et al.) [herein “Feeley”], in view of U.S. Patent Publication 20150280919 (Cullen et al.) [“herein “Cullen”]). After further search and consideration, Examiner must respectfully disagree with this conclusion.
In particular, Examiner notes that the amendments to these claims open the examination to the application of new art, and that U.S. Patent 7509567-(Kiselev et al.) [herein “Kiselev”] teaches the new limitations, as described in the 35 U.S.C 103 rejections which follow.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 5, 7 – 8, 11, 13 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9110832 (Feeley et al.) [herein “Feeley”], in view of U.S. Patent 7509567-(Kiselev et al.) [herein “Kiselev”].
Regarding claim 1 –
Feeley teaches (a) system comprising: a communication interface configured to receive a request from a host system, and provide output data to the host system in response to the request; “Various types of memory may be used in systems using memory devices. The various types of memory may be used in any combination to provide memory for a host. For instance, flash memory ( e.g., using NAND or NOR memory cells) may be included in a memory device. Flash memory may be utilized as internal memory or as removable memory, which may be coupled to the system through an interface, such as a universal serial bus (USB) connection” (col. 1, lines 30-37); plus “A system may include a host, host memory, and a number of memory devices external to the host. The host may have a number of processors, a host controller, and a host controller memory that is associated with the host controller, and a number of internal memory devices. The host may use the internal and/or the external memory devices by interacting with the memory devices via the host controller. The host controller may communicate with the memory devices to perform operations on the memory devices, such as reading data from the memory devices to the host or storing data from the host in the memory devices. The commands that manage the reading and storing of data may be built by the host. The host controller may have hardware that controls the memory device capabilities in the commands. In such cases, when the host controller has hardware that defines the memory devices capabilities, the host controller may be limited to building commands that have the capabilities associated with the hard-ware that is on the host controller” (col. 7, lines 4-21 ).
Feeley also teaches a non-volatile memory configured to store copies of data; and “Memory devices may be combined together to form a solid state device. A solid state device may include non-volatile memory (e.g., NAND flash memory and/or NOR flash memory) and/or may include volatile memory (e.g., DRAM and/or SRAM), among various other types of non-volatile and volatile memory”(col. 2, lines 34-39).
Feeley does not teach a majority voter configured to, in response to receiving the request, access the copies of data, and select one of the copies as the output data, nor does it teach based on the one of the copies matching at least one other copy of the copies of data.
Kiselev, however teaches a majority voter configured to, in response to receiving the request, access the copies of data, and select one of the copies as the output data,  (Fig 7).
Kiselev also teaches based on the one of the copies matching at least one other copy of the copies of data, “During a read instruction, data read from multiple mirrors are stored in multiple memory locations. The data from two mirrors are first compared. If the data matches, no data corruption has occurred. Alternatively, if the data from the first two mirrors do not match, then data from a third mirror will be read. Subsequently, a data majority is elected by selecting the data with the highest frequency. The highest frequency is determined with data comparisons of data stored in the multiple memory locations” (Col 4, Lines 18 – 26).
Feeley and Kiselev are analogous art because they are both directed to advanced methods of storing redundant data and recovering correct data when it is read. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Regarding claim 4 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	Kiselev also teaches wherein the majority voter selects the one of the copies based on matching data from the copies with each other, (Fig 7).

Regarding claim 5 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	Kiselev also teaches wherein the request is a read command, and matching data from the copies with each other comprises matching each of a sequential series of corresponding entries read in parallel from each of the copies, (Fig 7, Item 765 “IS THERE ANOTHER READ OPERATION?”).

Regarding claim 7 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	Kiselev also teaches wherein the majority voter is further configured to vary a number of the copies accessed, (Fig 7, Item 765 “IS THERE ANOTHER READ OPERATION?”)

Regarding claim 8 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 7 above.
	Feeley also teaches wherein the number of copies accessed is determined based on at least one memory region of the non-volatile memory from which the copies are accessed, “For example, the block oriented device can define a series of block numbers to be reserved for the data. The data can be stored in the particular series in a particular order, with the host providing an indicator to the solid state device of the last block of data. The solid state device can manage multiple copies of the data as well as provide read access to the last known-good version of the data when required. Storing the data as such in a block oriented arrangement would allow reading of a defined set of data to be performed consecutively from beginning-to-end as with an object oriented solid state device.” (Col 13, Lines 20 – 30).

Regarding claim 11 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	Feeley also teaches wherein the communication interface is further configured to receive data from the host system that indicates at least one memory region of the non-volatile memory from which to access the copies, “Hence, a system as described in the present disclosure can, in various embodiments, include a host control component that is configured to be operably coupled to a host in order to manage a system, as described herein. The host control component can, in various embodiments, be configured to be operably coupled to a control component of a solid state device having multiple solid state physical memory blocks of memory cells. The control component of the solid state device can be configured to access a defined set of data in a block oriented manner and handle the defined set of data in the block oriented manner during subsequent write and read operations when a set of rules is followed by the host control component and the solid state device control component to store the defined set of data in particular logical block addresses.” (Col 13, Lines 31 – 45).

Regarding claim 13 –
Feeley teaches receiving a request from a host system for data stored in a memory; in response to receiving the request, accessing copies of the data in the memory; … providing the output data to the host system,  “Various types of memory may be used in systems using memory devices. The various types of memory may be used in any combination to provide memory for a host. For instance, flash memory ( e.g., using NAND or NOR memory cells) may be included in a memory device. Flash memory may be utilized as internal memory or as removable memory, which may be coupled to the system through an interface, such as a universal serial bus (USB) connection” (col. 1, lines 30-37); plus “A system may include a host, host memory, and a number of memory devices external to the host. The host may have a number of processors, a host controller, and a host controller memory that is associated with the host controller, and a number of internal memory devices. The host may use the internal and/or the external memory devices by interacting with the memory devices via the host controller. The host controller may communicate with the memory devices to perform operations on the memory devices, such as reading data from the memory devices to the host or storing data from the host in the memory devices. The commands that manage the reading and storing of data may be built by the host. The host controller may have hardware that controls the memory device capabilities in the commands. In such cases, when the host controller has hardware that defines the memory devices capabilities, the host controller may be limited to building commands that have the capabilities associated with the hard-ware that is on the host controller” (col. 7, lines 4 - 21).
	Feeley does not teach performing, by a majority voter of the memory, an evaluation of the accessed copies; selecting, based on the evaluation, one of the copies as output data, nor does it teach wherein the one of the copies is selected based on the one of the copies matching at least one other copy of the copies of data.
	Kiselev, however teaches performing, by a majority voter of the memory, an evaluation of the accessed copies; selecting, based on the evaluation, one of the copies as output data, (Fig 7).
	Kiselev also teaches wherein the one of the copies is selected based on the one of the copies matching at least one other copy of the copies of data; “During a read instruction, data read from multiple mirrors are stored in multiple memory locations. The data from two mirrors are first compared. If the data matches, no data corruption has occurred. Alternatively, if the data from the first two mirrors do not match, then data from a third mirror will be read. Subsequently, a data majority is elected by selecting the data with the highest frequency. The highest frequency is determined with data comparisons of data stored in the multiple memory locations” (Col 4, Lines 18 – 26).
Feeley and Kiselev are analogous art because they are both directed to advanced methods of storing redundant data and recovering correct data when it is read. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Regarding claim 14 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 13 above.
	Kiselev also teaches wherein performing the evaluation comprises matching data from the copies with each other, (Fig 7).

Regarding claim 15 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 14 above.
	Kiselev also teaches wherein matching data from the copies with each other comprises matching each of a series of corresponding entries read from each of the copies, (Fig 7, Item 765 “IS THERE ANOTHER READ OPERATION?”).

Regarding claim 16 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 13 above.
	Kiselev also teaches wherein each of the copies of the data is stored in a different memory region of the memory, “During a read instruction, data read from multiple mirrors are stored in multiple memory locations. The data from two mirrors are first compared. If the data matches, no data corruption has occurred. Alternatively, if the data from the first two mirrors do not match, then data from a third mirror will be read. Subsequently, a data majority is elected by selecting the data with the highest frequency. The highest frequency is determined with data comparisons of data stored in the multiple memory locations” (Col 4, Lines 18 – 26).

Regarding claim 17 –
	The combination of Feeley and Kiselev teaches all the limitations of claim 13 above.
	Kiselev also teaches wherein the majority voter determines that a majority of a total number of the accessed copies match each other, (Fig 7).

Regarding claim 20 –
Feeley teaches (a) non-transitory computer-readable storage medium storing instructions that, “a host control component that includes instructions stored on a non-transitory medium and that is configured to be operably coupled to a host in order to manage a system” (Col 20, Lines 2 – 4).
Feeley also teaches when executed by at least one processing device, cause the at least one processing device to perform a method, the method comprising: receiving a request for data stored in a memory; … and providing the output data as a reply to the request, “Various types of memory may be used in systems using memory devices. The various types of memory may be used in any combination to provide memory for a host. For instance, flash memory ( e.g., using NAND or NOR memory cells) may be included in a memory device. Flash memory may be utilized as internal memory or as removable memory, which may be coupled to the system through an interface, such as a universal serial bus (USB) connection” (col. 1, lines 30-37); plus “A system may include a host, host memory, and a number of memory devices external to the host. The host may have a number of processors, a host controller, and a host controller memory that is associated with the host controller, and a number of internal memory devices. The host may use the internal and/or the external memory devices by interacting with the memory devices via the host controller. The host controller may communicate with the memory devices to perform operations on the memory devices, such as reading data from the memory devices to the host or storing data from the host in the memory devices. The commands that manage the reading and storing of data may be built by the host. The host controller may have hardware that controls the memory device capabilities in the commands. In such cases, when the host controller has hardware that defines the memory devices capabilities, the host controller may be limited to building commands that have the capabilities associated with the hard-ware that is on the host controller” (col. 7, lines 4 - 21 ).
Feeley does not teach in response to receiving the request, accessing copies of the data in the memory; performing, by a majority voter, an evaluation of the accessed copies; selecting, based on the evaluation, one of the copies as output data, nor does it teach wherein the one of the copies is selected based on the one of the copies matching at least one other copy of the copies of data.
Kiselev, however teaches in response to receiving the request, accessing copies of the data in the memory; performing, by a majority voter, an evaluation of the accessed copies; selecting, based on the evaluation, one of the copies as output data, (Fig 7).
Kiselev also teaches wherein the one of the copies is selected based on the one of the copies matching at least one other copy of the copies of data;  “During a read instruction, data read from multiple mirrors are stored in multiple memory locations. The data from two mirrors are first compared. If the data matches, no data corruption has occurred. Alternatively, if the data from the first two mirrors do not match, then data from a third mirror will be read. Subsequently, a data majority is elected by selecting the data with the highest frequency. The highest frequency is determined with data comparisons of data stored in the multiple memory locations” (Col 4, Lines 18 – 26).
Feeley and Kiselev are analogous art because they are both directed to advanced methods of storing redundant data and recovering correct data when it is read. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9110832 (Feeley et al.) [herein “Feeley”], in view of U.S. Patent 7509567-(Kiselev et al.) [herein “Kiselev”], and further in view of U.S. Patent Publication 20170351968-(Bowers et al.) [herein “Bowers”].
Regarding claim 2 –
The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
The combination of Feeley and Kiselev does not teach further comprising a cache configured to receive the copies of data accessed by the majority voter.
Bowers, however teaches further comprising a cache configured to receive the copies of data accessed by the majority voter, “Further, a memory may be, for example, memory 206 or a cache such as found in an interface and memory controller hub that may be present in communications fabric 202.” (Page 3, Paragraph [0033]).
Feeley, Kiselev and Bowers are analogous art because they are all directed to advanced methods of data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev and the caching of Bowers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Regarding claim 3 –
The combination of Feeley and Kiselev teaches all the limitations of claim 2 above.
Kiselev also teaches wherein the majority voter is further configured to read data from the copies in the cache to perform an evaluation of the copies to select the one of the copies as the output data, “During a read instruction, data read from multiple mirrors are stored in multiple memory locations. The data from two mirrors are first compared. If the data matches, no data corruption has occurred. Alternatively, if the data from the first two mirrors do not match, then data from a third mirror will be read. Subsequently, a data majority is elected by selecting the data with the highest frequency. The highest frequency is determined with data comparisons of data stored in the multiple memory locations” (Col 4, Lines 18 – 26).

Claims 6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9110832 (Feeley et al.) [herein “Feeley”], in view of U.S. Patent 7509567-(Kiselev et al.) [herein “Kiselev”], and further in view of U.S. Patent 9613214-(Dover).
Regarding claim 6 –
The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	The combination of Feeley and Kiselev does not teach further comprising a boot partition, wherein the request from the host system is a request for data stored in the boot partition.
	Dover, however teaches further comprising a boot partition, wherein the request from the host system is a request for data stored in the boot partition, (Fig 4, Item 454 “Boot Block”).
Feeley, Kiselev and Dover are analogous art because they are all directed to advanced methods of data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev and the boot block management of Dover, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Regarding claim 9 –
The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	The combination of Feeley and Kiselev does not teach wherein each of the copies is associated with a code stored in the non-volatile memory.
	Dover, however teaches wherein each of the copies is associated with a code stored in the non-volatile memory, “In another aspect of this embodiment, the memory block 456 is a separate memory from the main memory 403. For example, the memory block 456 and the main memory 403 can be located on a separate portion of a chip. As such, the 25 memory block 456 can employ a different data access scheme than the main memory 403 and thus provide further safeguards against subversive reprogramming. In some embodiments, the memory block 456 can include (unmodifiable) ROM. In this regard, the startup instructions 406  can receive programming updates, but the pre-measurement instructions 409 would not be capable of such updating once it is installed. In select embodiments, the controller module 405 can include resistors, fuse devices (e.g., anti-fuse devices), or other suitable components that permanently store the microcode or other values, such as an expected hash value.” (Col 5, Lines 22 – 37).
Feeley, Kiselev and Dover are analogous art because they are all directed to advanced methods of data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev and the boot block management of Dover, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Regarding claim 10 –
	The combination of Feeley, Kiselev and Dover teaches all the limitations of claim 9 above.
	Dover also teaches wherein the majority voter is further configured to select the one of the copies as the output data by comparing a hash of each of the copies to its respective code, “In another aspect of this embodiment, the memory block 456 is a separate memory from the main memory 403. For example, the memory block 456 and the main memory 403 can be located on a separate portion of a chip. As such, the 25 memory block 456 can employ a different data access scheme than the main memory 403 and thus provide further safeguards against subversive reprogramming. In some embodiments, the memory block 456 can include (unmodifiable) ROM. In this regard, the startup instructions 406  can receive programming updates, but the pre-measurement instructions 409 would not be capable of such updating once it is installed. In select embodiments, the controller module 405 can include resistors, fuse devices (e.g., anti-fuse devices), or other suitable components that permanently store the microcode or other values, such as an expected hash value.” (Col 5, Lines 22 – 37)

Regarding claim 12 –
The combination of Feeley and Kiselev teaches all the limitations of claim 1 above.
	The combination of Feeley and Kiselev does not teach wherein the host system sends the request in response to detecting an impending loss of power from a power source.
	Dover, however teaches wherein the host system sends the request in response to detecting an impending loss of power from a power source, “In operation, when the microcontroller 408 is powered on, it proceeds to read and execute the pre-measurement instructions 409. In the illustrated embodiment, the pre-measurement instructions allows the nonvolatile memory to obtain and compare expected and measured values and to flag whether the NVM device 402 is trustworthy based on these values. For example, the NVM device 402 can include one or more memory registers 458 that store at least one datum indicative of whether the NVM device 402 is trustworthy. In other embodiments, and as discussed above, the CPU 410 can compare expected and measured values to one another. When the NVM device 402 flags itself as being trustworthy, the microcontroller 408 can grant read and/or write access to the CPU 410. However, if the NVM device memory 402 is not trustworthy, the microcontroller 408 can execute one or more remediation measures, such as any of those described above.” (Col 13, Lines 38 – 54).
Feeley, Kiselev and Dover are analogous art because they are all directed to advanced methods of data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev and the boot block management of Dover, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9110832 (Feeley et al.) [herein “Feeley”], in view of U.S. Patent 7509567-(Kiselev et al.) [herein “Kiselev”], and further in view of U.S. Patent Publication 20170024127-(Bazarsky et al) [herein “Bazarsky”].
Regarding claim 18 –
The combination of Feeley and Kiselev teaches all the limitations of claim 13 above.
The combination of Feeley and Kiselev does not teach wherein the request includes a logical address, and each of the copies is stored in the memory at a respective physical address that corresponds to the logical address.
	Bazarsky, however teaches wherein the request includes a logical address, and each of the copies is stored in the memory at a respective physical address that corresponds to the logical address, “Upon receipt of the host read request, the non-volatile memory system may determine a physical address that identifies where in a nonvolatile memory array of the non-volatile memory system the data set is stored. The host read request may identify the data set by identifying a logical address in the host read request. A controller of the non-volatile memory system may be configured to translate the logical address to the physical address by maintaining a directory system that maps logical addresses to physical addresses. The directory system itself may be stored in the non-volatile memory array along with other data that the host has requested to be stored.” (Page 1, Paragraph [0001]).
Feeley, Kiselev and Bazarsky are analogous art because they are all directed to advanced methods of data storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage scheme of Feeley with the comparison technique of Kiselev and the logical address mapping of Bazarsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to guarantee recovery from possible data corruption in a more efficient manner.
Regarding claim 19 –
	The combination of Feeley, Kiselev and Bazarsky teaches all the limitations of claim 18 above.
	Bazarsky also teaches wherein a flash translation layer of the memory maps the logical address to each of the corresponding physical addresses, “Upon receipt of the host read request, the non-volatile memory system may determine a physical address that identifies where in a nonvolatile memory array of the non-volatile memory system the data set is stored. The host read request may identify the data set by identifying a logical address in the host read request. A controller of the non-volatile memory system may be configured to translate the logical address to the physical address by maintaining a directory system that maps logical addresses to physical addresses. The directory system itself may be stored in the non-volatile memory array along with other data that the host has requested to be stored.” (Page 1, Paragraph [0001]).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111